Citation Nr: 1003239	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-30 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increase evaluation, in excess of 20 
percent, for status post fusion of L4-L5 and S1 with 
spondylolisthesis, prior to December 14, 2006.

2.  Entitlement to an increase evaluation, in excess of 40 
percent, for status post fusion of L4-L5 and S1 with 
spondylolisthesis, since December 14, 2006.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
intratesticular semiinoma, status post right orchiectomy 
(claimed as soft tissue sarcoma).

4.  Entitlement to service connection for a right leg 
disorder.

5.  Entitlement to service connection for traumatic arthritis 
of the right ankle.

6.  Entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO continued a 20 
percent disability rating for status post fusion of L4-L5 and 
S1 with spondylolisthesis, effective from March 1, 1969; and 
denied service connection for sleep disturbance, right leg, 
and right ankle; and finally denied reopening a claim for 
service connection for right intratesticular semiinoma, 
status post right orchiectomy.  During the pendency of the 
appeal, the RO increased the evaluation for status post 
fusion of L4-L5 and S1 with spondylolisthesis to 40 percent 
disabling in a June 2008 rating decision, effective December 
14, 2006.  

Because less than the maximum available benefit for a 
schedular rating was awarded and because the increase was not 
granted effective from the initial date of the claim, the 
aforementioned issue of an increased evaluation for status 
post fusion of L4-L5 and S1 with spondylolisthesis is 
properly before the Board.  See Fenderson v. West, 12 Vet. 
App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether, with respect to 
that issue, a rating in excess of 20 percent is warranted 
prior to December 14, 2006, and whether a rating in excess of 
40 percent is warranted since December 14, 2006. 
Additionally, the Board notes that in an August 2005 
statement the Veteran requested 38 C.F.R. § 4.30 benefits for 
a period of convalescence following his right ankle 
arthroplasty.  As noted below, the Board finds that the 
Veteran is entitled to service connection for traumatic 
arthritis of the right ankle, however, as the issue regarding 
38 C.F.R. § 4.30 benefits has not been addressed by the RO, 
the Board refers the issue for further review.

The issue of entitlement to service connection for a sleep 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected status post fusion of L4-
L5 and S1 with spondylolisthesis, is manifested by forward 
flexion of 90 degrees, extension to 30 degrees, bilateral 
lateral flexion limited to 20 degrees and bilateral rotation 
limited to 20 degrees.  The competent medical evidence does 
not show that the Veteran's service-connected status post 
fusion of L4-L5 and S1 with spondylolisthesis, is manifested 
by favorable or unfavorable ankylosis of the thoracolumbar 
spine or the entire spine as required by higher ratings.  The 
evidence also does not show that the Veteran's spine 
condition demonstrates neurological deficits or is manifested 
by incapacitating episodes as defined by VA regulations, 
prior to December 14, 2006.

2.  The Veteran's service-connected status post fusion of L4-
L5 and S1 with spondylolisthesis, is manifested by forward 
flexion of 70 degrees with pain starting at 70 degrees, 
extension limited to 10 degrees with pain starting at 10 
degrees, right lateral flexion to 10 degrees with pain 
starting at 10 degrees, left lateral flexion to 20 degrees 
with pain starting at 20 degrees and bilateral rotation 
limited to 20 degrees with pain starting at 20 degrees.  The 
competent medical evidence does not show that the Veteran's 
service-connected status post fusion of L4-L5 and S1 with 
spondylolisthesis, is manifested by unfavorable ankylosis of 
the thoracolumbar spine or the entire spine as required by 
higher ratings.  The evidence also does not show that the 
Veteran's spine condition demonstrates neurological deficits 
or is manifested by incapacitating episodes as defined by VA 
regulations, since December 14, 2006.

3.  A May 1994 RO decision denied the appellant's claim for 
entitlement to service connection for right intratesticular 
semiinoma, status post right orchiectomy (claimed as soft 
tissue sarcoma).

4.  Evidence associated with the claims file after the last 
final denial in May 1994 is neither new nor material evidence 
in that it does not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
right intratesticular semiinoma, status post right 
orchiectomy (claimed as soft tissue sarcoma).

5.  The competent evidence fails to demonstrate that the 
Veteran has a right leg disorder that related to active 
military service.

6.  The competent evidence demonstrates that the Veteran's 
traumatic arthritis of the right ankle is related to his 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for status post fusion of L4-L5 and S1 with 
spondylolisthesis, prior to December 14, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2009).

2.  The criteria for an increased rating in excess of 40 
percent for status post fusion of L4-L5 and S1 with 
spondylolisthesis, since December 14, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2009).

3.  The May 1994 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the May 1994 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for right intratesticular semiinoma, 
status post right orchiectomy (claimed as soft tissue 
sarcoma) is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

5.  A right leg disorder was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, (2009).

6.  Traumatic arthritis of the right ankle was incurred 
during the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in September 2004, July 2005, and October 
2007 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The October 2007 letter 
provided this notice to the Veteran.  

With respect to the Veteran's request to reopen previously 
disallowed claim of entitlement to service connection for 
right intratesticular semiinoma, status post right 
orchiectomy (claimed as soft tissue sarcoma), in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.  The Board notes that the September 2004 
letter provided this notice to the Veteran.

The Board observes that the September 2004 and July 2005 
letters were sent to the Veteran prior to the January 2006 
rating decision.  The VCAA notice with respect to the 
elements addressed in these letters was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice in accordance with Dingess however, was sent after the 
initial adjudication of the Veteran's claims.  Nevertheless, 
the Board finds this error nonprejudicial to the Veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the October 2007 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) 
(2007), 38 C.F.R. § 3.159(b) (2009), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a June 2008 rating decision was issued. 

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that with regard to the issue of entitlement to service 
connection for right intratesticular semiinoma, status post 
right orchiectomy (claimed as soft tissue sarcoma), an 
examination is not necessary.  There is no duty to provide an 
examination until after a claim has been reopened.  With 
respect to the issue of service connection for a right leg 
disorder, the Board notes that there is no evidence that the 
Veteran suffered an injury to his right leg while in service 
or that he is currently diagnosed with a right leg disorder.  
As such, no examination is necessary as the Veteran fails to 
meet the requirements of McLendon.   VA examinations, to 
include opinions, with respect to the issues of entitlement 
to an increased rating for status post fusion of L4-L5 and S1 
with spondylolisthesis and entitlement to service connection 
for a right ankle disorder were obtained in the November 2007 
and  May 2008 compensation and pension examinations (C&P).  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are 
more than adequate, as it is predicated on a full reading of 
the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record 
and the statements of the Veteran, and provides a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to these issues has been met.  38 C.F.R. 
§ 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I.  Increased Rating

Status post fusion of L4-L5 and S1 with spondylolisthesis 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The current rating criteria for evaluating spine disabilities 
define normal range of motion for the various spinal segments 
for VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. An evaluation of 30 percent is warranted 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  An 
evaluation of 40 percent is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51, 455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months. An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

As will be explained below, the Board finds that a 20 percent 
rating is warranted for the period prior to December 14, 2006 
and a 40 percent disability rating for the period since 
December 14, 2006.  As such, the Board finds that a "staged 
rating" for the Veteran's service- connected status post 
fusion of L4-L5 and S1 with spondylolisthesis is therefore 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

As previously noted, the Veteran is currently service-
connected for status post fusion of L4-L5 and S1 with 
spondylolisthesis, evaluated as 20 percent disabling prior to 
December 14, 2006 and 40 percent disabling since December 14, 
2006, under the current Formula for Rating Diseases and 
Injuries of the Spine.  The Veteran contends that he is 
entitled to a higher disability rating for both periods.  

The Board finds that the competent evidence of record does 
not warrant a higher disability rating than is currently 
assigned for either period.  

Prior to December 14, 2006

Initially, the Board notes that the Veteran provided a 
private examination report dated December 2003 which noted 
that the Veteran sought medical attention because he had 
begun experiencing a progressive increase in low back pain 
which had become constant and was radiating pain into his 
right leg.  A CT scan report dated November 2003 revealed 
status post lower lumbar fusion with central protruding disc 
evident at the L4-5 level with a mild degree of segmental 
spinal stenosis due to ligamentum flavum hypertrophy; 
paracentral protruding disc to the right at L5-S1; and 
anterolisthesis grade 1 at L5 on S1.  The December 2003 
examiner reviewed the CT scan results and diagnosed the 
Veteran with lumbar spondylosis with degenerative change 
above the level of his fusion.  

The Veteran was then afforded a C&P examination in July 2005.  
Upon examination it was noted that the Veteran complained of 
constant pain in his lower back that radiates into his right 
leg.  The Veteran notes that there is nothing that makes the 
back pain either better or worse and no episodes of flare-up.  
The Veteran does however note that he suffers from slight 
limitation of motion due to stiffness and pain.  The 
examination revealed thoracolumbar flexion of 90 degrees and 
extension of 30 degrees, with pain beginning at about 15 
degrees.  The right and left lateral flexion of 20 degrees 
and rotation on both sides at 20 degrees.  The examiner noted 
that the Veteran's range of motion was limited by stiffness 
and pain.  The x-rays associated with the examination 
revealed surgical stabilization with fractured circlage wire 
and grade 1 spondylolisthesis of L5; circlage extension of 
L4-L5 with grade 1 spondylolisthesis; and mid dorsal 
spondylosis with minimal cervical disc narrowing.  The 
examiner opined that the Veteran's service-connected spine 
condition had worsened.  The Veteran was diagnosed with 
lumbar spine grade 1 spondylolisthesis. 

As noted above, the Veteran has a 20 percent disability 
rating for the period of time prior to December 14, 2006.  In 
view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected 
status post fusion of L4-L5 and S1 with spondylolisthesis, is 
manifested by forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the 
thoracolumbar spine; unfavorable ankylosis of the entire 
thoracolumbar spine; or unfavorable ankylosis of the entire 
spine as required by the higher ratings of 40, 50 and 100 
percent respectively.  The Board also notes that the evidence 
of record does not demonstrate any neurological deficiency 
that would allow for an increased evaluation nor does the 
Veteran suffer from incapacitating episodes to a compensable 
degree.  While there is evidence that pain from the Veteran's 
lower back radiates into his right leg, the evidence of 
record indicates that the Veteran suffers no weakness or 
numbness of the lower extremities.  Consequently, the Veteran 
does not meet or nearly approximate the criteria for a higher 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine prior to December 14, 2006.




Since December 14, 2006

The Veteran was then afforded a C&P examination in November 
2007.  Upon examination it was noted that the Veteran 
complained of constant daily pain in his lower back that 
radiates into his right leg.  The Veteran further noted that 
he has weekly severe flare-ups caused by overuse or changes 
in weather.  The Veteran also noted that he suffers from 
decreased motion, stiffness, and weakness.  The Veteran 
exhibited an antalgic gait and lumbar flattening of the 
spine.  The Veteran noted incapacitating episodes occurring 
six times over the previous twelve months that each last 
hours at a time and require that he lay down and rest until 
the pain is relieved.  There is no evidence of thoracolumbar 
spine ankylosis.  The examination revealed thoracolumbar 
flexion of 70 degrees and extension of 10 degrees, with pain 
beginning at 70 and 10 degrees respectively.  The right 
lateral flexion of 10 degrees and left lateral flexion of 20 
degrees and rotation on both sides at 20 degrees.  There was 
no additional loss of motion on repetitive use of the joint.  
The x-rays associated with the examination revealed changes 
status post lower lumbar fusion including a central 
protruding disc at the L4-5 level with a mild degree of 
segmental spinal stenosis due to ligmentum flavum 
hypertrophy; a paracentral protruding disc to the right at 
L5-S1; and anterolisthesis grade 1 at L5-S1.  X-rays further 
revealed a surgically treated L4-5 spondylolithesis with 
fracture of the stabilizing circlage wire.  The examiner's 
final diagnosis was lumbar spine degenerative disc disease.  
The examiner further opined that the Veteran's spine 
condition had increased in severity since his previous C&P 
examination in that the Veteran was experiencing increased 
pain and decreased range of motion, particularly with 
repetitive movements which have impacted his quality of life 
and ability to do things around his home.

As noted above, the Veteran is rated at 40 percent disabling 
under Diagnostic Code 5241 for spinal fusion since December 
14, 2006.  In view of the foregoing, the Board finds that the 
competent medical evidence does not show that the service-
connected status post fusion of L4-L5 and S1 with 
spondylolisthesis, is manifested by unfavorable ankylosis and 
therefore the Veteran is not entitled to the higher ratings 
of 50 or 100 percent as they require unfavorable ankylosis of 
the entire thoracolumbar spine and unfavorable ankylosis of 
the entire spine, respectively.  The Board also notes that 
the evidence of record does not demonstrate any neurological 
deficiency that would allow for an increased evaluation nor 
does the Veteran suffer from incapacitating episodes to a 
compensable degree.  While there is evidence that pain from 
the Veteran's lower back radiates into his right leg, the 
evidence of record indicates that the Veteran suffers no 
weakness or numbness of the lower extremities.  Consequently, 
the Veteran does not meet or nearly approximate the criteria 
for a higher rating under the General Rating Formula for 
Diseases and Injuries of the Spine, since December 14, 2006.

In addition, there is no competent medical evidence of record 
which reflects that the Veteran has ankylosis of the spine, 
at any time during the appeal period, which would warrant a 
higher disability evaluation.  The aforementioned range of 
motion findings confirm that the thoracolumbar spine is not 
fixed in neutral position, nor flexion or extension.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  In making the determination to 
deny a rating in excess of 20 percent  prior to December 14, 
2006 and a rating in excess of 40 percent since December 14, 
2006, the Board notes that it took into account the Veteran's 
complaints of low back pain, and was cognizant of the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  Although the Veteran has reported 
pain attributed to his low back disorder, this is already 
contemplated by the assigned evaluations currently in effect.  
As mentioned previously, pain is taken into account in the 
schedular ratings as it is generally present with this type 
of disability.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board 
acknowledges that the Veteran has reported, as noted in the 
November 2007 examination, that he had incapacitating 
episodes six times in the previous year each lasting hours at 
a time and that these episodes, to include the pain involved, 
do affect his quality of life and his ability to work.  
However as these episodes do not reach a severity level 
worthy of a compensable rating and there is no evidence of 
record that bed rest was prescribed by a physician at any 
time, the Board finds that this Formula is not for 
consideration for either appeal period in the instant case.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran being 
assigned a rating in excess of 20 percent prior to December 
14, 2006 or a rating in excess of 40 percent since December 
14, 2006 for his service connected status post fusion of L4-
L5 and S1 with spondylolisthesis.  As the preponderance of 
the evidence is against the Veteran's claims, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal with respect to this claim must be denied.

II.  New and Material

Right intratesticular semiinoma, status post right 
orchiectomy (claimed as soft tissue sarcoma)

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for right intratesticular 
semiinoma, status post right orchiectomy (claimed as soft 
tissue sarcoma).  This claim is based upon the same factual 
basis as his original claim of entitlement to service 
connection for soft tissue sarcoma, which was denied in the 
May 1994 rating decision.  As such, it is appropriate for the 
Board to consider this claim as a request to reopen the 
previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran's initial claim of entitlement to service 
connection for right intratesticular semiinoma, status post 
right orchiectomy (claimed as soft tissue sarcoma) was denied 
by RO rating decision dated in May 1994.  The evidence of 
record at the time of the decision was a June 1984 surgical 
pathology report for a right orchiectomy.  The rating 
decision indicates that the basis for the RO's denial is the 
lack of medical evidence establishing in-service treatment 
for intratesticular semiinoma as well as the lack of medical 
evidence establishing the diagnosis of intratesticular 
semiinoma within one year of discharge from service.  The 
decision also notes that while the Veteran claimed service 
connection as secondary to herbicide exposure, 
intratesticular semiinoma is not a condition to which the 
presumption applies.  The Veteran did not timely appeal this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  

The Veteran filed a request to reopen this previously 
disallowed claim, and in the January 2006 rating decision, 
the RO denied the Veteran's request to reopen his claim for 
right intratesticular semiinoma, status post right 
orchiectomy (claimed as soft tissue sarcoma) because the 
Veteran failed to provide new and material evidence.  The 
Veteran was notified of his appellate rights, and perfected 
an appeal of this issue.  The Board notes that no new 
evidence pertaining to this claim has been received other 
than the Veteran's statement requesting reopening this claim.  
Since no new evidence has been submitted that pertains to the 
reasons for the prior denial nor raises the reasonable 
possibility of substantiating the Veteran's underlying claim, 
his request to reopen the previously disallowed claim of 
entitlement to service connection for right intratesticular 
semiinoma, status post right orchiectomy (claimed as soft 
tissue sarcoma) is denied.  38 C.F.R. § 3.156(a) (2009).

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

Right Leg Disorder

The Veteran contends that his right leg pain is related to a 
motor vehicle accident that occurred during his active 
military service.  

As noted above, the Veteran was not afforded a C&P 
examination with regard to the issue of entitlement to 
service connection for a right leg disorder.  The Board 
observes that both the July 2005 and November 2007 C&P 
examinations note that pain radiates from the Veteran's lower 
back down his right leg into his foot.  The first complaint 
of right leg pain is in a private examination report dated 
April 1968 that contains complaints of back pain radiating 
into the Veteran's right leg.  A letter from a private 
physician dated January 1986 also mentions right leg pain 
associated with the Veteran's lumbar spine disability.  None 
of the aforementioned examinations provide a diagnosis of a 
right leg disorder.

The Board acknowledges that the record contains complaints of 
pain in the right leg as early as 1968.  However the 
complaints are always associated with pain caused by his 
lumbar spine disability and there is no record a diagnosed 
right leg disability.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).
The Board recognizes the Veteran's assertion that he has 
experienced right leg pain since service; however, pain alone 
without an underlying disorder is not a disability for which 
service connection may be granted.  Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  Moreover, the Veteran is not shown to 
have the requisite medical expertise to diagnose a leg or 
knee disorder or render a competent medical opinion with 
regard to such claims.  Consequently, his assertion is 
afforded no probative value regarding the question of whether 
his current claim is related to service.

Therefore, having reviewed the Veteran's service treatment 
records, VA treatment records and C&P examinations and found 
no current diagnosis of a right leg disorder, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection.  While the Board 
acknowledges the continuity of symptomatology associated with 
the complaints of right leg pain over the years, with no 
current disability and no evidence of an injury in service 
involving the right leg, service connection must be denied.  
The Board has considered the benefit of the doubt rule; 
however, as a preponderance of the evidence is against these 
claims such rule does not apply and the claim must be denied.  
38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Traumatic Arthritis of the Right Ankle

The Veteran contends that he injured his right ankle in the 
spring or summer of 1966 during a training exercise which 
subsequently caused arthritis in his right ankle and is 
therefore entitled to service connection for his right ankle 
disorder.

Initially, the Board notes that the Veteran is currently 
service-connected for arthritis in his ankles secondary to 
his service-connected psoriasis and that the Veteran 
underwent a total right ankle replacement in June 2005.  

With regard to an in-service incident, the Veteran's service 
treatment records do contain an undated note regarding a 
sprain of the right ankle, indicating an incident involving 
the right ankle while on active duty.  

With regard to a current disability, the Board notes that a 
December 2004 MRI of the right foot revealed advanced 
degenerative changes at the distal tibiotalar joint and the 
medial and lateral joint compartments as well as tendinoisis 
of the posterior tibial, peroneal brevis, and longus tendons.  
As such the Board finds that the Veteran has a current 
diagnosis of right ankle disability.

Finally, the Board notes that the Veteran was afforded a C&P 
examination in May 2008 in which the examiner provides a 
diagnosis of osteoarthritis with a component of post 
traumatic arthritis in the right ankle.  The examiner opines 
that the osteoarthritis in the Veteran's right ankle was 
likely increased by trauma to the ankle that occurred during 
the Veteran's active duty service.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the Veteran did injure his 
right ankle while on active duty, is currently diagnosed with 
traumatic arthritis in the right ankle and there is a 
competent medical opinion, based on examination of the 
Veteran and review of his records, stating that the Veteran's 
current symptomatology is consistent with trauma to the right 
ankle that occurred during his active military service.  
Under the circumstances, the Board must conclude that the 
Veteran's traumatic arthritis of the right ankle was incurred 
in service.

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim of service 
connection for traumatic arthritis of the right ankle.  
Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an increase evaluation, in excess of 20 
percent, for status post fusion of L4-L5 and S1 with 
spondylolisthesis, prior to December 14, 2006 is denied.

Entitlement to an increase evaluation, in excess of 40 
percent, for status post fusion of L4-L5 and S1 with 
spondylolisthesis, since December 14, 2006 is denied.

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for right 
intratesticular semiinoma, status post right orchiectomy 
(claimed as soft tissue sarcoma) is denied.

Entitlement to service connection for a right leg disorder is 
denied.

Entitlement to service connection for traumatic arthritis of 
the right ankle is granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for a sleep disorder.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

At an August 2005 VA examination, the Veteran complained that 
the pain associated with his service-connected psoriatic 
arthritis was causing him to have difficulty sleeping.  The 
Veteran provides various statements regarding his trouble 
sleeping, including a September 2006 statement in which the 
Veteran notes that he is having sleeping issues that he 
associates with nightmares related to PTSD.  The Board 
acknowledges that the Veteran claimed entitlement to service 
connection for PTSD and was denied in a March 2009 rating 
decision.  Additionally, a May 2008 C&P examination notes 
that the Veteran has trouble falling asleep, but generally 
sleeps without a problem once he is able to fall asleep.  It 
is unclear whether the Veteran has a specific sleep disorder 
or whether his sleeping difficulties are associated with pain 
that he suffers as a result of his service-connected 
psoriatic arthritis.  

In considering all of the above, the Board also recognizes a 
duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board finds that the examination note that the Veteran's 
sleep disturbances could be related to pain associated with a 
service-connected disability invokes  McLendon and therefore 
the Veteran should be afforded a compensation and pension (C 
& P) examination to determine the etiology of any sleep 
disorder.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any sleep 
disorder that may be present as well as 
any relation that disorder might have 
to the Veteran's service-connected 
psoriatic arthritis.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file should be made available 
for review in connection with the 
examination.  
a.	After reviewing the record and 
examining the Veteran, the 
examiner should specify whether it 
is more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that the veteran has 
a separately diagnosed sleep 
disorder.  
b.	If it is determined that it is at 
least as likely as not that the 
veteran has a separately diagnosed 
sleep disorder, the examiner 
should offer an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), related to his 
military service.  
c.	If it is less likely than not 
related to his military service 
the examiner should offer an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least 
as likely as not (i.e., 
probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
proximately due to or been 
chronically worsened by the 
Veteran's service-connected 
psoriatic arthritis.  The examiner 
should provide a thorough 
rationale for his or her 
conclusion and confirm that the 
claims file was available for 
review.  Please send the claims 
folder to the examiner for review 
in conjunction with the 
examination.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


